08/11/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 07-0011


                                        PR 07-0011                              FiLED
                                                                                 AUG 1 1 2022
                                                                               Bowen Greenwood
                                                                             Clerk of Supreme Court
                                                                                State of Montana
IN THE MATTER OF CALLING A RETIRED                                   ORDER
DISTRICT JUDGE TO ACTIVE SERVICE




      The Honorable Heather Perry, Judge of the District Court for the Tenth Judicial
District of the State of Montana, has requested the assistance of retired District Judge
Wm. Nels Swandal to assume jurisdiction of Petroleum County Cause No. DP-2020-06,
In the Matter of the Estate of Cal R. Nunn.
       Judge Swandal has retired under the provisions of the Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103(a) and (b), MCA, has
advised that he is agreeable to assisting the Tenth Judicial District Court with the
above-listed matter.
       IT IS HEREBY ORDERED:
       1. The Honorable Wm. Nels Swandal, retired District Judge, is hereby called to
active service in the District Court of the Tenth Judicial District of the State of Montana,
to assume judicial authority of Petroleum County Cause No. DP-2020-06, In the Matter of
the Estate of Cal R. Nunn, and is hereby authorized to proceed with any and all necessary
hearings, opinions, and orders, including final resolution of said matter.
       2. For all active service, Judge Swandal shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of the Tenth Judicial
District, Petroleum County, with the request that this Order be sent to all counsel of record
in the above-listed matter.
      4. A copy of this Order shall also be furnished to the Honorable Heather Perry, the
Honorable Wm. Nels Swandal, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
                   , "1"\-N
      DATED this 1 I 'day of August, 2022.



                                                             Chief Justice




                                           2